—Appeal from judgment, Supreme Court, Bronx County (Anne Targum, J.), entered on or about October 10, 2001, dismissing the complaint pursuant to an order, same court and Justice, entered on or about January 4, 2001, which, at a preliminary conference, granted defendants’ oral motion to dismiss the complaint, unanimously dismissed, without costs.
The subject judgment, which was entered pursuant to an order that decided a motion that was not made on notice, is not *287appealable as of right (CPLR 5701 [a] [2]; see Courtney v Duo Colony Fuel Corp., 300 AD2d 169 [2002]), and the record is devoid of any subsequent motion to vacate or renew that would have placed the propriety of the dismissal before this Court (see Amerasian Intl. Enters, v Health Care Concepts, 302 AD2d 244 [2003]). Concur — Nardelli, J.P., Tom, Andrias, Saxe and Williams, JJ.